      Case 1:18-cr-00487-AMD Document 77 Filed 06/18/21 Page 1 of 1 PageID #: 1059



 Steve Zissou & Associates
 42-40 Bell Boulevard | Suite 302 | Bayside | New York | 11361| 718.541.0716 | stevezissou@stevezissouesq.com



                                                                                 June 18, 2021


BY ECF

Honorable Ann M. Donnelly
United States District Judge
225 Cadman Plaza East
Brooklyn, New York 11201

Re:       United States of America v. Rasheedul Mowla
          Case Number: 18-487 (AMD)
          Unopposed Request to Modify Scheduling Order

Dear Judge Donnelly:

        For the reasons set forth below, we write to request that the due date for the defendant’s reply
to the government’s response to our suppression be extended to July 6, 2021.

       The combination of the still limited access to our client along with his general inability to focus
on the issues continues to complicate matters. We believe it is prudent to continue our efforts to
encourage him to do so.

        On a related matter, we write to confrm that the defense does not intend to challenge the
conclusions of the government mental health expert regarding the defendant’s current competency to
stand trial.

      We have discussed this request with the attorneys for the government who advised that the
government does not oppose the relief request herein.

          Thank you for your consideration in this matter.


                                                                                 Respectfully submitted,

                                                                                        /s/
                                                                                 Steve Zissou



cc: government counsel by ecf/email
